Exhibit 10.1
EMPLOYMENT AGREEMENT AMENDMENT 1
     THIS EMPLOYMENT AGREEMENT AMENDMENT 1 (“Amendment”) is made as of
December 20, 2010 between HARRIS INTERACTIVE INC., a Delaware corporation
(“Company”), and KIMBERLY TILL (“Executive”).
     This Amendment amends the Employment Agreement (“Employment Agreement”)
made between Company and Executive effective as of October 21, 2008. All terms
of the Employment Agreement, except as amended hereby, remain in full force and
effect. Capitalized terms not otherwise defined herein shall have the meanings
given to them in the Agreement.

  1.   Section 4.11 of the Employment Agreement is hereby amended to read in its
entirety as follows:

     4.11 Precondition to Post-Termination Payments. As a condition for the
payment of any post-Termination Date benefits to be provided hereunder except
for Accrued Base Obligations and earned but unpaid Performance Bonus for fiscal
years ended prior to the Termination Date, prior to the date of any such payment
Executive shall deliver to the Company a release in favor of the Company in the
form attached hereto as Exhibit A prior to the 52nd day after the Termination
Date. The amounts due prior to the expiration of the revocation period following
delivery of the Release that are conditioned on the delivery of the Release
shall be paid in a lump sum on the 60th day after the Termination Date.
     IN WITNESS WHEREOF, this Amendment has been executed and delivered as of
the date first above written.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



 
HARRIS INTERACTIVE INC.
      By:   /s/ Howard Shecter         Howard Shecter        Chairman of the
Board               /s/ Kimberly Till         KIMBERLY TILL              

 